Title: To Benjamin Franklin from Richard Speakman, 12 July 1779
From: Speakman, Richard
To: Franklin, Benjamin


Sir
Gand [Ghent] 12 July 1779
I am a Native of America & am now waiting at this place—with my Wife & Children for an Opportunity to Return—but being at a loss how to find the most Eligible way—& as an American Subject—hope your Excellency will point out the most adviseable method to pursue & also to send a passport for travelling to the place your Excellency advises us to go to—
I am Yr Excellencys most Obedt Hble servt
Richd Speakmanson of Tho Speakman formerly of Boston Carpenter
Please to Direct for me Chez Monsr Everad près la petite Bucherie Au Gand
 
Addressed: A— / His Excellency Doctor Franklin / A— / Paris
Notation: Carpenter Gand 12. july 1779.
